Citation Nr: 1310254	
Decision Date: 03/26/13    Archive Date: 04/02/13

DOCKET NO.  08-36 812A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for Meniere's syndrome. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel



INTRODUCTION

The Veteran had active service from July 1977 to June 2001.  This matter comes before the Board of Veterans' Appeals (Board) from a December 2006 rating action of the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas.  


FINDING OF FACT

In February 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, that a withdrawal of his appeal is requested for the issue of entitlement to service connection for Meniere's syndrome. 


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for Meniere's syndrome have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (b), (c) (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  

In a statement received in February 2013, the Veteran, withdrew the appeal for the issue of entitlement to service connection for Meniere's syndrome.  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.
ORDER

Service connection for Meniere's syndrome is dismissed. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


